THE COURT.
The above case, L. A. Ho. 662, is a petition in certiorari to review a certain order made by the superior court in a certain action entitled City of Los Angeles v. Los Angeles City Water Company, after the petitioner had appealed to this court from an order of said superior court appointing a receiver, et cetera, and had given an undertaking to stay proceedings in the amount fixed by the judge of said court.
The other matter above entitled, arising out of the appeals Hos. 655, et seq., is a petition for a certain restraining order.
There has this day been filed an opinion in the said appeals L. A. Hos. 655, 656, 657, and 658, determining the merits of these several cases in favor of the petitioner; and this determination lessens the importance of the two petitions here under review, and makes it unnecessary to state the facts here in detail, as they are substantially given in the opinion above referred to. It is sufficient to say that petitioner is entitled to have the order involved in the certiorari proceeding vacated, and to have the restraining order asked for in the other proceeding.
In the said proceeding in certiorari, L. A. Ho. 662, the order sought to be reviewed is annulled; and in the other matter— The City of Los Angeles v. The Los Angeles City Water Company *387et al., L. A. Nos. 655, 656, 657, 658—it is ordered that a restraining order be issued in accordance with the prayer of the petitioner.
Rehearing denied.